                   Case 2:20-cv-00235-JLR Document 30 Filed 02/11/21 Page 1 of 2




 1                                                           THE HONORABLE JAMES L. ROBART
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13                               UNITED STATES DISTRICT COURT
14                              WESTERN DISTRICT OF WASHINGTON
15                                        AT SEATTLE
16
17
18   LANCE BAKKI, an individual,                       No. 2:20-cv-00235-JLR
19
20                          Plaintiff,                 STIPULATED MOTION AND
21                                                     [PROPOSED] ORDER TO RE-NOTE THE
22            v.                                       BOEING COMPANY’S MOTION FOR
23                                                     SUMMARY JUDGMENT
24   THE BOEING COMPANY, a Delaware
25   corporation,                                      NOTE ON MOTION CALENDAR:
26                                                     February 11, 2021
27                          Defendant.
28
29
30            Please take notice that The Boeing Company (“Boeing”) and Lance Bakki (“Plaintiff”)
31
32   (collectively, “the Parties”), by and through their undersigned counsel, hereby stipulate to this
33
34   Motion to Re-Note Boeing’s Motion for Summary Judgment. Dkt. #21.
35
36            On February 5, 2021, Boeing filed a Praecipe to add a declaration that had been
37
38   inadvertently omitted in its Motion for Summary Judgment filing due to a clerical error. Dkt.
39
40   #27. On February 10, 2021, Plaintiff filed an Objection to the Praecipe. Dkt. #28. The same
41
42   day, counsel for the Parties conferred and agreed to seek permission to extend the noting date for
43
44   Boeing’s Motion for Summary Judgment from February 19, 2021 to February 26, 2021, in
45
46   exchange for Plaintiff’s withdrawal of his Objection to the Praecipe.
47
48            Accordingly, Plaintiff hereby withdraws his Objection to the Praecipe (Dkt. #28) and the
49
50   Parties respectfully request that Boeing’s Motion for Summary Judgement (Dkt. #21) be re-noted
51
                                                                                       Perkins Coie LLP
     STIP. MOTION & [PROPOSED] ORDER TO RE-                                       1201 Third Avenue, Suite 4900
     NOTE DEF’S MOTION FOR SUMMARY                                                  Seattle, WA 98101-3099
     JUDGMENT (NO. 2:20-CV-00235-JLR) – 1                                             Phone: 206.359.8000
     92341388.1                                                                        Fax: 206.359.9000
                  Case 2:20-cv-00235-JLR Document 30 Filed 02/11/21 Page 2 of 2




 1   to February 26, 2021, making Mr. Bakki’s Opposition due February 22, 2021, and Boeing’s
 2
 3   Reply due on February 26, 2021. All other dates on the Court’s schedule would remain
 4
 5   unaffected.
 6
 7            DATED: February 11, 2021.
 8
 9   By: s/ Ruth Vizcaino                              By: s/ Emily A. Bushaw
10
     George O. Tamblyn, WSBA #15429                    By: s/ Lindsay J. McAleer
11
12   Ruth Vizcaino, WSBA #52846                        Emily A. Bushaw, #41693
13   gtamblyn@mercerlg.com                             Lindsay J. McAleer, #49833
14   rvizcaino@mercerlg.com                            Attorneys for Defendant
15   Kuderer & Tamblyn                                 THE BOEING COMPANY
16                                                     Perkins Coie LLP
     Mercer Island Law Group, PLLC                     1201 Third Avenue, Suite 4900
17
     7900 SE 28th St, Suite 320                        Seattle, WA 98101-3099
18
19   Mercer Island, WA 98040
20   Telephone: 206.236.2769
21
22
23
24            IT IS SO ORDERED.
25
26            Dated this 11th day of February, 2021.
27
28



                                              A
29
30
31
32
33                                            JAMES L. ROBART
34                                            UNITED STATES DISTRICT JUDGE
35
36
37   Presented by:
38
39   /s/ Emily A. Bushaw
40   Emily A. Bushaw #41693
41   Lindsay McAleer #49833
42   Perkins Coie LLP
43
44
     Attorneys for Defendant
45
46
47   /s/ Ruth Vizcaino
48   George O. Tamblyn, WSBA #15429
49   Ruth Vizcaino, WSBA #52846
50   Kuderer & Tamblyn
51   Attorneys for Plaintiff
                                                                                   Perkins Coie LLP
     STIP. MOTION & [PROPOSED] ORDER TO RE-                                   1201 Third Avenue, Suite 4900
     NOTE DEF’S MOTION FOR SUMMARY                                              Seattle, WA 98101-3099
     JUDGMENT (NO. 2:20-CV-00235-JLR) – 2                                         Phone: 206.359.8000
     92341388.1                                                                    Fax: 206.359.9000
